      Case: 16-30104    Document: 00514685202 Page: 1 Date Filed: 10/17/2018
      Case 2:14-cr-00022-MLCF-DEK Document 788 Filed 10/30/18 Page 1 of 1




                     United States Court of Appeals
                                  FIFTH CIRCUIT
                               OFFICE OF THE CLERK
LYLE W. CAYCE                                                  TEL. 504-310-7700
CLERK                                                       600 S. MAESTRI PLACE
                                                           NEW ORLEANS, LA 70130



                              October 17, 2018
MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
       No. 16-30104 c/w 16-30013, 16-30226 and 16-30527
       USA v. Michael Arata, et al
                      USDC No. 2:14-CR-22

The court has taken the following action in this case:
The court has granted the motion of attorney Herbert V. Larson,
Jr. to withdraw as counsel in the above case.



                                   Sincerely,
                                   LYLE W. CAYCE, Clerk


                                   By: _________________________
                                   Shea E. Pertuit, Deputy Clerk
                                   504-310-7666
Mr.   Ian Lewis Atkinson
Mr.   William W. Blevins
Mr.   Kevin G. Boitmann
Ms.   Diane Hollenshead Copes
Mr.   Patrick Fanning
Mr.   William P. Gibbens
Mr.   Peter M. Hoffman
Mr.   Gaven Dall Kammer
Ms.   Mandie Elizabeth Landry
Mr.   Herbert V. Larson Jr.
Mr.   Chandra Menon
Ms.   Deborah Ann Pearce
Mr.   Harry A. Rosenberg
